Order entered March 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00221-CR
                                    No. 05-13-00222-CR
                                    No. 05-13-00240-CR

                           VICTOR JOEL SUAREZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
             Trial Court Cause Nos. F09-41419-K, F06-45426-K, F06-45427-K

                                         ORDER
       The Court GRANTS appellant’s March 12, 2014 motion to supplement the clerk’s

records. We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, supplemental clerk’s records containing the following documents: (1) the

Ominbus Pretrial Motion; (2) the Request for Notice of Extraneous Offenses; and (3) the Motion

Restricting Prosecutor’s Nomenclature.


                                                    /s/   DAVID EVANS
                                                          JUSTICE